--------------------------------------------------------------------------------

Exhibit 10.2
 
CONSENT AND FIRST AMENDMENT TO LOAN AGREEMENT


CONSENT AND FIRST AMENDMENT TO LOAN AGREEMENT, dated as of November 5, 2015
(this “First Amendment”), to the Revolving Credit, Term Loan and Security
Agreement, dated as of June 3, 2015 (as amended, restated, amended and restated,
refinanced, replaced, supplemented, modified or otherwise changed from time to
time, the “Loan Agreement”), by and among Motorcar Parts of America, Inc., a New
York corporation (“Borrower”), the other Persons from time to time party thereto
as guarantors, the lenders from time to time party thereto (each, a “Lender” and
collectively, the ”Lenders”) and PNC Bank, National Association (“PNC”), as
agent for the Lenders (PNC in such capacity, together with its successors and
assigns in such capacity, “Agent”).
 
WHEREAS, Borrower has requested that, notwithstanding the terms of the Loan
Agreement, Agent and the Lenders consent to a proposed Settlement and General
and Specific Release Agreement between Borrower, M&T Bank and the trustee in the
bankruptcy cases relating to Borrower’s former wholly owned subsidiaries,
Fenwick Automotive Products Limited and Introcan, Inc., and their subsidiaries
and affiliates, Rafko Logistics, Inc., Rafko Holdings, Inc., Rafko Enterprises,
Inc., LH Distribution, Inc. and Flo-Pro, Inc., dated as of October 26, 2015 (the
“Proposed Settlement”);
 
WHEREAS, Borrower, Agent and the Lenders also wish to amend certain terms and
provisions of the Loan Agreement as hereafter set forth.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.         Defined Terms.  Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Loan Agreement.


2.         Consent.  Agent and Lenders hereby consent to the Proposed Settlement
as of the First Amendment Effective Date (as defined in Section 4 below).
 
3.         Amendments.
 
(a)               Existing Definitions.
 
(i)             The definition of “Consolidated EBITDA” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:
 
-1-

--------------------------------------------------------------------------------

““Consolidated EBITDA” shall mean, with respect to any Person for any period,
(a) the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (b) without duplication, the sum of the following amounts of such
Person and its Subsidiaries for such period and to the extent deducted in
determining Consolidated Net Income of such Person for such period:  (i)
Consolidated Net Interest Expense, (ii) income tax expense, (iii) depreciation
expense, (iv) amortization expense, (v) severance charges in an aggregate amount
not to exceed $100,000 for any fiscal year of Borrower, (vi) any non-cash
expenses incurred in connection with stock options and other equity-based
compensation, (vii) non-cash charges reducing Consolidated Net Income (excluding
any non-cash charge that results in an accrual of a reserve for cash charges in
any future period) for such period, (viii) standard inventory revaluation
write-downs and write-ups, (ix) non-cash losses on Hedging Agreements, (x) any
expenses incurred in connection with stock offerings, (xi) the amount of all
costs, fees and expenses incurred in connection with the Transactions, (xii)
through the fiscal quarter ending June 30, 2017, any legal costs and expenses
incurred by such Person and its Subsidiaries in connection with any discontinued
subsidiaries and certain litigation matters in an aggregate amount not to exceed
$14,250,000 for such period, (xiii) costs and expenses incurred as a result of
any step up accounting adjustments, (xiv) all transactional costs, expenses and
charges payable in connection with, any acquisition (whether or not consummated)
in an amount not to exceed $350,000 for any fiscal year of Borrower, (xv) all
transactional costs, expenses and charges payable in connection with the
Specified Acquisition in an amount not to exceed $280,000 and (xvi) Premium To
Inventory Purchases in an aggregate amount not to exceed $15,000,000 for such
period, minus (c) without duplication, the sum of the following amounts of such
Person and its Subsidiaries for such period and to the extent included in
determining Consolidated Net Income of such Person for such period:  (i)
non-cash items increasing Consolidated Net Income (other than the accrual of
revenue or recording of Receivables in the Ordinary Course of Business) for such
period and (ii) non-cash gains on Hedging Agreements.
 
Notwithstanding the foregoing or anything to the contrary contained herein,
Consolidated EBITDA for the fiscal quarters ended September 30, 2014, December
31, 2014, and March 31, 2015, respectively, shall be as separately agreed by
Agent and Borrower.”
 
For the avoidance of doubt, the definition of Consolidated  EBITDA, as modified
by this First Amendment, shall be given effect for purposes of covenant
calculations under the Loan Agreement for the period ended September 30, 2015.
 
4.        Conditions to Effectiveness.  The effectiveness of this First
Amendment is subject to the fulfillment of each of the following conditions
precedent (the date such conditions are fulfilled or are waived by Agent is
hereinafter referred to as the “First Amendment Effective Date”):
 
(a)               Representations and Warranties; No Event of Default.  The
following statements shall be true and correct: (i) the representations and
warranties contained in this First Amendment, ARTICLE V of the Loan Agreement
and in each other Loan Document, certificate, or other writing delivered to
Agent or any Lender pursuant hereto or thereto on or prior to the First
Amendment Effective Date are true and correct in all material respects (and in
all respects if such representation and warranty is already qualified by
materiality or by reference to a Material Adverse Effect) on and as of the First
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct in all material respects (and in all respects if such representation and
warranty is already qualified by materiality or by reference to a Material
Adverse Effect) on and as of such earlier date) and (ii) no Default or Event of
Default shall have occurred and be continuing on the First Amendment Effective
Date or would result from this First Amendment becoming effective in accordance
with its terms.
 
-2-

--------------------------------------------------------------------------------

(b)              Execution of Amendment.  Agent and the Required Lenders shall
have executed this First Amendment and shall have received a counterpart to this
First Amendment, duly executed by each Loan Party.
 
(c)               First Amendment Fee Letter; Payment of Fees, Etc.  (A) Agent
shall have received, on or before the First Amendment Effective Date, that
certain fee letter, dated as of November 5, 2015, among Agent and Borrower (the
“First Amendment Fee Letter”), duly executed by Borrower, and (B) Borrower shall
have paid, on or before the First Amendment Effective Date, (i) all fees due and
payable on or prior to the First Amendment Effective Date pursuant to the First
Amendment Fee Letter and (ii) all fees and invoiced costs and expenses then
payable by Borrower pursuant to the Loan Documents, including, without
limitation, Section 16.9 of the Loan Agreement.  All fees under this Section
4(c) shall be fully earned and payable as of the First Amendment Effective Date,
and may be charged by Agent to the Borrower’s Account.


5.         Representations and Warranties.  Each Loan Party represents and
warrants as follows:
 
(a)               Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this First Amendment, and to consummate the transactions
contemplated hereby and by the Loan Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
or in good standing could not reasonably be expected to result in a Material
Adverse Effect.


(b)              Authorization, Etc.  The execution, delivery and performance by
each Loan Party of this First Amendment, and the performance of the Loan
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Organizational Documents
or any Applicable Law in any material respect or any material Contractual
Obligation binding on or otherwise affecting it or any of its properties,
(iii) do not and will not result in or require the creation of any Lien (other
than pursuant to any Loan Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties.


(c)               Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Body is required in
connection with the due execution, delivery and performance of this First
Amendment by the Loan Parties, and the performance of the Loan Agreement, as
amended hereby.
 
-3-

--------------------------------------------------------------------------------

(d)              Enforceability of this First Amendment.  This First Amendment
and the Loan Agreement, as amended hereby, when delivered hereunder, will be a
legal, valid and binding obligation of each Loan Party, enforceable against such
Loan Party in accordance with the terms thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally.


(e)               Representations and Warranties; No Event of Default.  The
statements in Section 4(a) of this First Amendment are true and correct.


6.         Release.  Each Loan Party hereby acknowledges and agrees that:  (a)
neither it nor any of its Affiliates has any claim or cause of action against
Agent or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) Agent and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Loan Parties and their Affiliates under the Loan Agreement
and the other Loan Documents that are required to have been performed on or
prior to the date hereof.  Notwithstanding the foregoing, Agent and the Lenders
wish (and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent and the Lenders’ rights, interests, security
and/or remedies under the Loan Agreement and the other Loan Documents. 
Accordingly, for and in consideration of the agreements contained in this First
Amendment and other good and valuable consideration, each Loan Party (for itself
and its Affiliates and the successors, assigns, heirs and representatives of
each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent,
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done on or prior to the First Amendment Effective Date directly arising out of,
connected with or related to this First Amendment, the Loan Agreement or any
other Loan Document, or any act, event or transaction related or attendant
thereto, or the agreements of Agent or any Lender contained therein, or the
possession, use, operation or control of any of the assets of any Loan Party, or
the making of any Loans or other advances, or the management of such Loans or
advances or the Collateral.
 
7.         No Novation; Reaffirmation and Confirmation.
 
(a)               This First Amendment does not extinguish the obligations for
the payment of money outstanding under the Loan Agreement or discharge or
release the lien or priority of any mortgage, security agreement, pledge
agreement or any other security therefore.  Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under the
Loan Agreement or instruments securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this First Amendment
shall be construed as a release or other discharge of Borrower under the Loan
Agreement, or the other Loan Documents, as amended hereby, from any of its
obligations and liabilities as “Borrower” thereunder.
 
-4-

--------------------------------------------------------------------------------

(b)              Borrower hereby (i) acknowledges and reaffirms its obligations
as set forth in each Loan Document, as amended hereby, (ii) agrees to continue
to comply with, and be subject to, all of the terms, provisions, conditions,
covenants, agreements and obligations applicable to it set forth in each Loan
Document, as amended hereby, which remain in full force and effect, and (iii)
confirms, ratifies and reaffirms that the security interest granted to Agent,
for the benefit of Agent and the Lenders, pursuant to the Loan Documents, as
amended hereby, in all of its right, title, and interest in all then existing
and thereafter acquired or arising Collateral in order to secure prompt payment
and performance of the Obligations, is continuing and is and shall remain
unimpaired and continue to constitute a first priority security interest
(subject to Permitted Liens) in favor of Agent, for the benefit of Agent and the
Lenders, with the same force, effect and priority in effect both immediately
prior to and after entering into this First Amendment.
 
8.         Miscellaneous.
 
(a)               Continued Effectiveness of the Loan Agreement and the Other
Loan Documents.  Except as otherwise expressly provided herein, the Loan
Agreement and the other Loan Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, except
that on and after the First Amendment Effective Date (i) all references in the
Loan Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of
like import referring to the Loan Agreement shall mean the Loan Agreement as
amended by this First Amendment, and (ii) all references in the other Loan
Documents to the “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Loan Agreement shall mean the Loan Agreement as
amended by this First Amendment.  To the extent that the Loan Agreement or any
other Loan Document purports to pledge to Agent, or to grant to Agent, a
security interest or lien, such pledge or grant is hereby ratified and confirmed
in all respects.  Except as expressly provided herein, the execution, delivery
and effectiveness of this First Amendment shall not operate as an amendment of
any right, power or remedy of Agent and the Lenders under the Loan Agreement or
any other Loan Document, nor constitute an amendment of any provision of the
Loan Agreement or any other Loan Document.


(b)               Counterparts.  This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this First Amendment by telefacsimile or electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
First Amendment.


(c)               Headings.  Section headings herein are included for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.


(d)              Costs and Expenses.  Borrower agrees to pay on demand all fees,
costs and expenses of Agent and the Lenders in connection with the preparation,
execution and delivery of this First Amendment.
 
-5-

--------------------------------------------------------------------------------

(e)               First Amendment as Other Document.  Each Loan Party hereby
acknowledges and agrees that this First Amendment constitutes an “Other
Document” under the Loan Agreement.  Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by
any Loan Party under or in connection with this First Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this First Amendment (subject to any
applicable notice or grace periods under the Loan Agreement).


(f)               Severability.  Any provision of this First Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


(g)               Governing Law.  This First Amendment shall be governed by and
construed in accordance with, the laws of the State of New York.


(h)              Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS FIRST AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of page intentionally left blank]
 
-6-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.



 
BORROWER:
       
MOTORCAR PARTS OF AMERICA, INC.
       
By:
/s/ Selwyn Joffe
   
Name:  Selwyn Joffe
   
Title:  Chairman, President & CEO

 

--------------------------------------------------------------------------------

 
AGENT AND LENDER:
       
PNC BANK, NATIONAL ASSOCIATION
       
By:
/s/ Frederick Kiehne
   
Name:  Frederick Kiehne
   
Title:  Senior Vice President

 

--------------------------------------------------------------------------------

 
LENDERS:
       
EVERBANK
       
By:
/s/ Mark Fagnani
   
Name:  Mark Fagnani
   
Title:  Senior Vice President

 

--------------------------------------------------------------------------------

 
SCOTTRADE BANK
       
By:
/s/ Robert M. Sander
   
Name:  Robert M. Sander
   
Title:  Vice President

 

--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK
       
By:
/s/ Barry Solomon
   
Name:  Barry Solomon
   
Title:  First Vice President
        By:  /s/ Richard Miller     Name:  Richard Miller     Title:  Senior
Vice President

 
 

--------------------------------------------------------------------------------